DETAILED ACTION
Allowable Subject Matter
Claims 35-36, 38-39, and 41-46 are allowed.

The following is an examiner’s statement of reasons for allowance: Claim 35 (and, similarly claim 38) introduces having a demagnetization unit adjacent a pipe in a drilling system. The further claims require for a magnetometer to be used in the drilling system to measure a magnetic flux of well fluid. Also, a processor is configured to demagnetize the well fluid if the measured magnetic flux is above a threshold value. The closest prior art is Castillo et al. (US Publication 2009/0015254 A1; herein “Castillo”), which introduces the structural aspect of the claims, however, fail to introduce a processor to be configured to demagnetize the well fluid if the measured magnetic flux is above a threshold value. The prior art of record, either singularly or in combination thereof, does not teach, nor would be obvious to modify the reference to meet this limitation, as such a modification would require an improper reliance on hindsight reasoning. 

Claim 41 introduces a similar structural foundation as to claims 35 and 38, however, use a measuring technique to measure the well fluid rather than a magnetometer. The claim further requires steps of identifying a magnetically sensitive measurement location and measurement time. Also, the claim requires a step of calculating a time prior to said measurement time that is required for a volume of well fluid to reach from a demagnetizing unit to said measurement location. The closest prior art is Castillo et al. (US Publication 2009/0015254 A1; herein “Castillo”), which introduces the structural aspect of the claims, however, fail to introduce at least steps “a” and “b”. The prior art of record, either singularly or in combination thereof, does not teach, nor would be obvious to modify the reference to meet this limitation, as such a modification would require an improper reliance on hindsight reasoning. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL PATEL whose telephone number is (469)295-9168. The examiner can normally be reached M-F, 9:00AM-5:00PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL GIRISH PATEL/Patent Examiner, Art Unit 3676

/BLAKE MICHENER/Primary Examiner, Art Unit 3676